Case 1:16-cr-20549-RNS Document 1093 Entered on FLSD Docket 02/08/2019 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 16-20549-CR-SCOLA



   UNITED STATES OF AMERICA,

         v.

   PHILIP ESFORMES.

   ________________________________/

                   DEFENDANT ESFORMES’ WITNESS LIST1

   1. Aguilar, Barbara MD
   2. Albe, Linda
   3. Anderson, Kenny
   4. Atack, Michelle
   5. Baari, Ahmad
   6. Badia, Lissette
   7. Barnes, Adam
   8. Bello, Marta
   9. Beltzer, Liron
   10. Bengio, Jacob
   11. Beringer, Mona
   12. Berman, Scott
   13. Bernstein, Michael
   14. Betancourt, Julie *
   15. Bishop, Chad
   16. Boucher, Grayson
   17. Bovo, Anna
   18. Busillo, Frank, DPM
   19. Canaan, Yusef, MD

   1
     The defense has not included the 100 patients identified by the government for
   privacy reasons but reserve the right to call any who become relevant at trial. The
   defense has also placed an asterisk (*) next to names of witnesses who, Mr. Esformes
   has been advised, may be unavailable to testify.
                                            1
Case 1:16-cr-20549-RNS Document 1093 Entered on FLSD Docket 02/08/2019 Page 2 of 5




   20. Capote, Julie
   21. Casuso, Enrique, MD
   22. Cook, James
   23. Cross, Stacy
   24. Cruz, Jose A.
   25. Cuello-Fuentes, Richard
   26. Currie, Ryan
   27. Danger, Carlos
   28. Davis, Ana
   29. Davis, Francis
   30. De Cardenas, Mike
   31. Delgado, Maria
   32. Delgado, Vivienne
   33. Donadi, Antonio
   34. Downs, Ed
   35. Duffy, Kenneth
   36. Egues, Niurka
   37. Esformes, Jack
   38. Esformes, Morris
   39. Esformes, Serena
   40. Esformes, Sherri
   41. Espinosa, Catherine
   42. Espinosa, Hugo, MD
   43. Eth, Spencer, MD
   44. Feinberg, Daniel
   45. Forbes, Carol, Nurse Case Manager at CarePlus
   46. Freedman, Samuel MD
   47. Friedman, Nick
   48. Friend, David, MD, MBA
   49. Gamez, Jose, MD
   50. Ginsparg, Norman *
   51. Goldstein, Richard PhD
   52. Gomez, Isabel
   53. Gonzalez, Jesus
   54. Green, Maurice
   55. Grover, Tim
   56. Guerram Roberto
   57. Hamdan, Kamal
   58. Hannah, Vonnesha
   59. Harroch, Jeffrey

                                          2
Case 1:16-cr-20549-RNS Document 1093 Entered on FLSD Docket 02/08/2019 Page 3 of 5




   60. Hernandez, Henry
   61. Hernandez, Ivan
   62. Hernandez, Maria
   63. Hicks, Tony
   64. Hunter, Chris
   65. Johnson, Holly
   66. Kamlet, Jeffrey, MD
   67. Kertznus, Joel, MD
   68. King Pierre, Pamela
   69. Koenigsberg, Paul
   70. Kovacs, Andrew
   71. Lee, Michael Y., MD, MHA
   72. Lewis, Pete
   73. Lofgren, Sharon
   74. Lopez, Amelia
   75. Lopez, Fabian, MD
   76. Lopez, Yenia
   77. Lucas, John
   78. Magwood, Rodney
   79. Mantero, Emilio MD
   80. Marin, Patricia
   81. Martin, Jason
   82. Mathis, Paul D.
   83. Mendez, Joaquin
   84. Miller, Cammie
   85. Mitchell, Joe
   86. Morales, Osmin
   87. Moscowitz, Jane
   88. Moscowitz, Norman
   89. Murillo, Abel
   90. Newton, Maggie
   91. Olexy, Lisa
   92. Oms, Juan
   93. Pace, Claudia *
   94. Pacheco, Paula Andrea
   95. Pages, Francisco, MD
   96. Palma, Alexander
   97. Parker, Major
   98. Pasano, Michael
   99. Payne, Brandon

                                        3
Case 1:16-cr-20549-RNS Document 1093 Entered on FLSD Docket 02/08/2019 Page 4 of 5




   100. Penaranda, Ruben MD
   101. Perez, Ana Maria
   102. Perez, Francisca
   103. Perez, Jose, DO
   104. Pierre-Richard, Edouard, MD
   105. Pump, Dana
   106. Pump, David
   107. Quinones, Gina Eugenia
   108. Quintana, Frank
   109. Rabassa, Carla, MD
   110. Reece, Steven
   111. Riegler, Michelle
   112. Robledo, Mary
   113. Rodriguez, Claire
   114. Rodriguez, Ivan, MD
   115. Rodriguez, Natalia
   116. Rodriguez, Suzelle
   117. Rodriguez, Vitalia
   118. Ropero-Cartier, Armando
   119. Ruiz, Bianka
   120. Salazar, Robert, ARNP
   121. Salmaron, Maria
   122. Sanchez, Yuri, MD
   123. Santos, Dayami
   124. Santovenia, Jesus Cruz
   125. Silverman, Michael Alan, MD, MPH, CMD
   126. Sio, Luz
   127. Stein, Ragnier
   128. Thomas, Tommie
   129. Trujillo, Irene
   130. Velez, Leanne
   131. Veras, Luis
   132. Williams, Monica
   133. Williams-Josephs, Vivienne
   134. Zeron, Freddy

         This list will be supplemented.
                               CERTIFICATE OF SERVICE


                                           4
Case 1:16-cr-20549-RNS Document 1093 Entered on FLSD Docket 02/08/2019 Page 5 of 5




         This document was served via CM/ECF on the date stamped above.


                                Respectfully submitted,

                                TACHE, BRONIS, CHRISTIANSON AND
                                DESCALZO, P.A.
                                150 S.E. 2nd Avenue, Suite 600
                                Miami, Florida 33131
                                Telephone: (305) 537-9565

                                By: /s/ Marissel Descalzo
                                     MARISSEL DESCALZO, ESQ.
                                         Fla. Bar No. 669318

                                BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                                201 South Biscayne Boulevard, Suite 1300
                                Miami, FL 33131
                                Tel: (305) 371-6421

                                By: /s/Howard Srebnick
                                    ROY BLACK, ESQ.
                                        Fla. Bar No. 126088
                                    HOWARD SREBNICK, ESQ.
                                        Fla. Bar No. 919063
                                    JACKIE PERCZEK, ESQ.
                                        Fla. Bar No. 0042201
                                    ROSSANA ARTEAGA-GOMEZ, ESQ.
                                        Fla. Bar No. 0014932




                                        5
